Exhibit 10.2    


_____________________________________________________________________________
NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION,
as Loan Participation Servicer
and
FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Loan Participation Holder
LOAN PARTICIPATION SERVICING AGREEMENT
Dated as of February 3, 2020
______________________________________________________________________________



TABLE OF CONTENTS
ARTICLE I Defined Terms
1

Section 1.01. General Definitions.
1

Section 1.02. Other Definitional Provisions.
3

ARTICLE II Administration and Servicing of Loan Participations
4

Section 2.01. General Servicing Provision.
4

Section 2.02. Agency Relationship.
4

Section 2.03. Modifications, Waivers, Consents.
4

Section 2.04. Powers of Attorney.
5

Section 2.05. Loan Participation Reporting.
5

Section 2.06. Remittances.
6

Section 2.07. Realization Upon Defaulted Loans.
6

Section 2.08. Servicing Compensation and Reimbursement.
7

Section 2.09. Servicer Default.
7

Section 2.10. Resignation and Termination of Loan Participation Servicer.
9

Section 2.11. Inspection Rights.
9

Section 2.12. Limitation on Liability of the Loan Participation Servicer and
Others.
9

Section 2.13. Statements and Certificates to Loan Participation Holder.
9

ARTICLE III Representations and Warranties
10

Section 3.01. Representations and Warranties of the Loan Participation Servicer.
10

Section 3.02. Representations and Warranties of the Loan Participation Holder.
11

Section 3.03. Remedies for Breach of Representations and Warranties.
12

ARTICLE IV Miscellaneous
12

Section 4.01. Governing Law.
12

Section 4.02. WAIVER OF JURY TRIAL.
13

Section 4.03. Demands, Notices, Communications.
13

Section 4.04. Severability of Provisions.
14

Section 4.05. Amendment.
14

Section 4.06. Counterparts.
14

Section 4.07. Authorized Officers.
14

Section 4.08. Assignability.
14



Exhibit A – Annual Officer’s Certificate (Form)
Exhibit B – Distribution Report (Form)
Exhibit C – Loan Setup File (Form)
Exhibit D – Portfolio Financial Data Report (Form)
Exhibit E – Portfolio Risk Rating Report (Form)
Exhibit F – Defaulted Loan Report (Form)

This LOAN PARTICIPATION SERVICING AGREEMENT (this “Servicing Agreement”) is made
and entered into as of February 3, 2020 by and between NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a cooperative association organized and
existing under the laws of the District of Columbia (the “Loan Participation
Servicer”), and the FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally
chartered instrumentality of the United States (the “Loan Participation
Holder”).
WHEREAS, the Loan Participation Holder has purchased and may purchase from time
to time Loan Participations from the Loan Participation Servicer in its capacity
as “Lead Lender” under the Master Non-Recourse Loan Participation Agreement
dated as of February 3, 2020 (as amended from time to time, the “Participation
Agreement”) between the Loan Participation Servicer and the Loan Participation
Holder; and
WHEREAS, the parties desire that the Loan Participation Servicer service the
Loan Participations that the Loan Participation Holder has purchased on behalf
and for the benefit of the Loan Participation Holder.
NOW, THEREFORE, the parties to this Servicing Agreement, in the capacities
hereinabove set forth, in consideration of the mutual agreements and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, do hereby undertake and otherwise agree as follows:

ARTICLE I    
Defined Terms

Section 1.01.     General Definitions. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Participation
Agreement. Whenever used in this Servicing Agreement, the following words and
phrases shall have the following meanings:
Annual Officer’s Certificate: A certificate completed and executed by the
Servicing Officer on behalf of the Loan Participation Servicer in accordance
with Section 2.13. Each Annual Officer’s Certificate shall be substantially in
the form of Exhibit A hereto (with such changes and modifications as the Loan
Participation Servicer and the Loan Participation Holder shall agree from time
to time).
Borrower Rating: Each or either of the borrower risk rating and the facility
risk rating assigned by the Loan Participation Servicer to a Participated Loan
from time to time in accordance with the Loan Participation Servicer’s internal
risk rating system.
Change of Control: The Loan Participation Servicer ceases to be a cooperative
association in good standing with its governing jurisdiction and with a majority
of its voting rights held by its eligible members.
Customary Servicing Procedures: With respect to the Loan Participation Servicer,
the customary and usual standards of practice employed by the Loan Participation
Servicer when servicing and administering loans in the Loan Participation
Servicer’s portfolio of a type comparable to the Loan Participations sold
pursuant to this Servicing Agreement, including the Participated Loans.
Defaulted Loan: Any Participated Loan as to which (i) any payment or part
thereof, remains unpaid for thirty (30) days or more after the original due date
for such payment, (ii) the related Borrower is subject to any bankruptcy or
insolvency proceeding, (iii) the lien of the related Collateral has been
foreclosed or otherwise enforced, sold pursuant to a power of sale or trustee’s
sale or repossessed, or proceedings for foreclosure, sale or repossession have
been commenced, or (iv) the Loan Participation Servicer has determined,
consistent with Customary Servicing Procedures, that such Loan Participation is
not collectible.
Defaulted Loan Report: A report in an electronic format reasonably acceptable to
the Loan Participation Holder (e.g., spreadsheet or CSV format), which shall be
substantially in the format attached hereto as Exhibit F (or as otherwise agreed
to between the parties from time to time) that provides a summary description of
the Defaulted Loan and any remedial efforts on the part of the Loan
Participation Servicer (or as otherwise agreed to between the parties from time
to time).
Distribution Report: A report in an electronic format reasonably acceptable to
the Loan Participation Holder (e.g., spreadsheet or CSV format), which shall be
substantially in the format attached hereto as Exhibit B (or as otherwise agreed
to between the parties from time to time) that identifies each Loan
Participation and contains at minimum the fields set forth in Exhibit B (or as
otherwise agreed to between the parties from time to time) for each Loan
Participation.
Loan Participation: An undivided interest in a loan purchased by the Loan
Participation Holder pursuant to the Participation Agreement.
Loan Participation Holder: As defined in the recitals.
Loan Participation Servicer: As defined in the recitals.
Loan Setup File: The information about each Loan Participation serviced by the
Loan Participation Servicer, as provided to the Loan Participation Holder by the
Loan Participation Servicer pursuant to Section 2.05. The Loan Setup File shall
be provided in an electronic format reasonably acceptable to the Loan
Participation Holder (e.g., spreadsheet or CSV format), which shall be
substantially in the format attached hereto as Exhibit C (or as otherwise agreed
to between the parties from time to time) that identifies each Loan
Participation and contains at minimum the fields set forth in Exhibit C (or as
otherwise agreed to between the parties from time to time) for each Loan
Participation.
Participated Loan: The loan in which the Loan Participation Holder has purchased
a Loan Participation pursuant to the Participation Agreement.
Participation Agreement: As defined in the recitals.
Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or governmental authority.
Portfolio Financial Data Report: A report in an electronic format reasonably
acceptable to the Loan Participation Holder (e.g., spreadsheet or CSV format)
that identifies each Loan Participation and contains the information required by
and contained in the Borrower’s annual Financial and Operating Report to the
USDA Rural Utilities Service (Form 7 or Form 12, as applicable), the substance
of which report the Loan Participation Holder may reasonably request from time
to time (and which initially is attached as Exhibit D), and which may be
included on a consolidated report of other loans serviced by the Loan
Participation Servicer on behalf of the Loan Participation Holder in such other
capacity.
Portfolio Risk Rating Report: A report in an electronic format reasonably
acceptable to the Loan Participation Holder (e.g., spreadsheet or CSV format),
which shall be substantially in the format attached hereto as Exhibit E (or as
otherwise agreed to between the parties from time to time) that identifies each
Loan Participation and contains at minimum the fields set forth in Exhibit E (or
as otherwise agreed to between the parties from time to time) for each such Loan
Participation, and which may be included on a consolidated report of other loans
serviced by the Loan Participation Servicer on behalf of the Loan Participation
Holder in such other capacity.
Reporting Quarter: Each calendar quarter ending March 31, June 30, September 30,
and December 31.
Risk Rating Methodology: The Loan Participation Servicer’s current internal risk
rating methodology for determining Borrower Ratings.
Sale Date: Each closing date upon which the sale of one or more Loan
Participations is sold to Loan Participation Holder.
Servicing Agreement: As defined in the recitals.
Servicer Default: An event described in Section 5.11.
Servicing Fee: With respect to each Loan Participation, the product of (i) the
Servicing Fee Rate with respect to such Loan Participation, and (ii) the
outstanding principal amount of such Loan Participation, which shall accrue in
arrears corresponding to the date on which interest on such Loan Participation
is payable and computed on the basis of the same time period with respect to
which interest on such Loan Participation is computed, without giving effect to
any principal amount of such Loan Participation paid or payable on the
applicable interest payment date.
Servicing Fee Rate: With respect to each Loan Participation, a rate per annum as
specified in the related Certificate of Participation.
Servicing Officer: Any officer of the Loan Participation Servicer involved in,
or responsible for, the administration and servicing of the Loan Participations
whose name and specimen signature appears on a list of Servicing Officers
furnished to the Loan Participation Holder by the Loan Participation Servicer
from time to time.

Section 1.02.     Other Definitional Provisions.
(a)    All terms defined in this Servicing Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
(a)    The words “hereof,” “herein,” “hereunder,” and words of similar import
when used in this Servicing Agreement shall refer to this Servicing Agreement as
a whole and not to any particular provision of this Servicing Agreement; Section
and Exhibit references contained in this Servicing Agreement are references to
Sections and Exhibits in or to this Servicing Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation.”
(b)    The definitions contained in this Servicing Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.

ARTICLE II    
Administration and Servicing of Loan Participations

Section 2.01.     General Servicing Provision. The Loan Participation Servicer
hereby agrees to service and administer the Loan Participations in accordance
with the terms of this Servicing Agreement, applicable law, and the terms of the
Participation Agreement and the Loan Participations, respectively. In connection
with such servicing and administration, the Loan Participation Servicer shall,
consistent with and subject to all other servicing-related provisions in this
Servicing Agreement and the Participation Agreement, have full power and
authority, acting alone and/or through sub-servicers, to do or cause to be done
any and all things, in connection with such servicing and administration, that
the Loan Participation Servicer may deem necessary or desirable and consistent
with the terms of this Servicing Agreement and the Loan Participation Servicer’s
Customary Servicing Procedures. The Loan Participation Servicer will exercise
the same care in servicing the Loan Participations that it exercises in
servicing loans to the same Borrower or similar borrowers held in the Loan
Participation Servicer’s portfolio. The Loan Participation Servicer will act in
the best interest of the Loan Participation Holder in servicing Loan
Participations. Without limiting the generality of the foregoing, the Loan
Participation Servicer, in its own name or in the name of the Loan Participation
Holder, is hereby authorized and empowered by the Loan Participation Holder,
when the Loan Participation Servicer believes it appropriate in its reasonable
judgment (subject to the terms of this Servicing Agreement, the Participation
Agreement, and the applicable Certificate of Participation), to execute and
deliver on behalf of the Loan Participation Holder any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Loan Participations and
with respect to the related Participated Loans. For the avoidance of doubt,
until the occurrence of a Servicer Default, the Loan Participation Servicer
shall be the sole point of contact with all Borrowers in the Participated Loans
and the Loan Participation Holder will not contact any Borrower without the
prior written consent of the Loan Participation Servicer.

Section 2.02.     Agency Relationship. The relationship of the Loan
Participation Servicer (and of any successor to the Loan Participation Servicer
as servicer under this Servicing Agreement) to the Loan Participation Holder
under this Servicing Agreement is intended by the parties to be that of an
independent contractor and not that of a joint venture, partner or agent.

Section 2.03.     Modifications, Waivers, Consents. In accordance with the terms
of this Servicing Agreement, the Participation Agreement, and the applicable
Certificate of Participation, the Loan Participation Servicer may waive, modify,
amend or vary any term of any Loan Participation or consent to the postponement
of strict compliance with any such term or in any manner grant indulgence to any
Borrower if, in the Loan Participation Servicer’s judgment and consistent with
Customary Servicing Procedures, such waiver, modification, consent, postponement
or indulgence will make it more likely that such Borrower will be able to
successfully repay the Loan Participation in question. Notwithstanding the
foregoing, the Loan Participation Servicer shall not take or consent to any
action, including any waiver, deferral or forbearance, or course of action
without first obtaining the Loan Participation Holder’s prior written consent if
such action or course of action requires the Loan Participation Holder’s consent
or approval pursuant to the applicable Certificate of Participation.
(a)    To the extent the terms of any Participated Loan are modified or amended,
the Loan Participation Servicer shall promptly notify the Loan Participation
Holder of such modification or amendment and provide the Loan Participation
Holder with updated loan setup files or loan specifications that the Loan
Participation Holder may reasonably request in a format reasonably acceptable to
the Loan Participation Holder. In addition to the foregoing, and regardless of
whether any action is proposed to be taken by the Loan Participation Servicer
with respect to a Loan Participation or a Participated Loan, the Loan
Participation Servicer shall notify the Loan Participation Holder promptly after
becoming aware of: (A) each event of default (as such term is defined in the
documentation for the applicable Participated Loan) that has occurred and is
continuing under the documentation for any Participated Loan, (B) any receipt of
a notice of a Borrower’s violation or potential violation of applicable
environmental laws pertaining to environmental hazards, (C) any proposed
material change in the control or ownership of a Borrower, and (D) any material
pending lawsuit involving a Borrower or Collateral which in the opinion of the
Loan Participation Servicer would materially and adversely affect such
Borrower’s ability to perform its obligations under the Loan Documents.
Notwithstanding the foregoing, the Loan Participation Holder acknowledges and
agrees that, with respect to any Participated Loan for which the Loan
Participation Servicer is not the lender of record, the Loan Participation
Servicer’s ability to waive, modify, amend or vary any term of the related
Participated Loan, and its ability to exercise remedies with respect thereto,
may be limited by its terms to the rights of all or a majority of interest
holders in the Participated Loan.

Section 2.04.     Powers of Attorney. Without limiting the generality of the
foregoing, the Loan Participation Servicer is hereby authorized and empowered to
execute and deliver on behalf of itself and the Loan Participation Holder all
agreements and instruments as may be necessary or desirable in connection with
the performance of its rights and obligations pursuant to this Servicing
Agreement. If reasonably required by the Loan Participation Servicer, the Loan
Participation Holder shall furnish the Loan Participation Servicer with any
powers of attorney and other documents necessary or appropriate to enable the
Loan Participation Servicer to carry out its servicing and administrative duties
under this Servicing Agreement, the Participation Agreement, and any other
documentation pertaining to the Loan Participations and the Participated Loans.

Section 2.05.      Loan Participation Reporting. The Loan Participation Servicer
will provide the following reports to the Loan Participation Holder, which
reports may be transmitted via e-mail to LoanAdministration@farmermac.com or in
such other form as may be agreed between the Loan Participation Holder and the
Loan Participation Servicer:
(i)    Not later than two (2) Business Days prior to the Pricing Date for a Loan
Participation, the Loan Participation Servicer shall provide a Loan Setup File
to the Loan Participation Holder with respect to each Loan Participation
contemplated to be purchased by the Loan Participation Holder pursuant to
Participation Agreement; provided however, if pricing of the Loan Participation
is done through a bidding process, the Loan Participation Servicer shall provide
a Loan Setup File to the Loan Participation Holder not later than five (5)
Business Days following the Pricing Date but not later than two (2) Business
Days prior to the Sale Date;
(ii)    On or before the last day of each calendar month (or next succeeding
Business Day), a Distribution Report;
(iii)    Within fifteen (15) days of the end of each Reporting Quarter, a
Portfolio Risk Rating Report;
(iv)    By not later than November 30th of each year, a Portfolio Financial Data
Report;
(v)    Within thirty (30) days after the Loan Participation Servicer adopts or
implements any material changes to its Risk Rating Methodology, written notice
thereof;
(vi)    Promptly after receipt, copies of audited financial statements that the
Loan Participation Servicer receives with respect to each Borrower in accordance
with the Loan Documents;
(vii)    Promptly after approval by the Loan Participation Servicer, any annual
credit analysis (including risk rating) on a Borrower that is prepared by the
Loan Participation Servicer for its own credit review process in the course of
its ordinary business practices, subject to the qualifications set forth in
Section 6 of the Participation Agreement; and
(viii)    On or before the last day of each calendar month for which the Loan
Participation Servicer serviced a Defaulted Loan, a Defaulted Loan Report.

Section 2.06.     Remittances. The Loan Participation Servicer will proceed
diligently and promptly to (i) collect all payments due under each of the Loan
Participations it services when the same shall become due and payable and (ii)
remit all payments due to the Loan Participation Holder in respect of each Loan
Participation (net of amounts permitted to be withheld hereunder and/or under
the Participation Agreement) in accordance with the Participation Agreement. All
funds held by the Loan Participation Servicer in respect of each Loan
Participation (net of amounts permitted to be withheld under the Participation
Agreement) shall be held in trust for the benefit of the Loan Participation
Holder until remitted to the Loan Participation Holder.

Section 2.07.     Realization Upon Defaulted Loans.
(a)    The Loan Participation Servicer shall use reasonable efforts to realize
upon Defaulted Loans in such manner as in the Loan Participation Servicer’s
judgment will maximize the receipt of principal and interest by all interest
holders of the Participated Loan, including the Loan Participation Holder. For
each Participated Loan as to which the Loan Participation Holder’s Pro Rata
Share exceeds fifty percent (50%):
(i)    the Loan Participation Servicer shall use reasonable efforts to work out
a troubled Participated Loan before proposing foreclosure, a deed in lieu of
foreclosure, a pre-foreclosure sale, or otherwise liquidating Collateral;
(ii)    the Loan Participation Servicer shall use reasonable efforts to
liquidate or otherwise comparably convert the ownership of Collateral securing
such of the Participated Loans as come into and continue in default and as to
which no satisfactory arrangements can be made for collection of delinquent
payments;
(iii)    in any case in which Collateral shall have suffered material damage and
in the opinion of the Loan Participation Servicer there are insufficient funds
or no reasonable likelihood that there will be sufficient funds received in the
future from insurance proceeds, any federal or state governmental agency or any
other sources, the Loan Participation Servicer shall promptly notify the Loan
Participation Holder to allow it the opportunity to expend funds toward
restoration; and
(iv)    the decision of the Loan Participation Servicer to foreclose on a
Defaulted Loan or otherwise liquidate Collateral shall be subject to the written
consent of the Loan Participation Holder as set forth in the applicable
Certificate of Participation.
(b)    Any proceeds from liquidated Collateral to which the Loan Participation
Holder is entitled will be paid first, to the Loan Participation Servicer for
previously unreimbursed Expenses under the Participation Agreement; second, to
the Loan Participation Servicer, for payment of any unpaid Servicing Fee with
respect to the Loan Participation relating to such Collateral; third, to the
Loan Participation Holder in respect of accrued interest; and fourth, to the
Loan Participation Holder as a recovery of principal of such Loan Participation.

Section 2.08.     Servicing Compensation and Reimbursement. The Loan
Participation Servicer shall be entitled to an amount equal to the accrued and
unpaid Servicing Fee with respect to each Loan Participation. The Servicing Fee
shall be paid in arrears, and the Loan Participation Servicer shall be entitled
to retain an amount equal to the accrued and unpaid Servicing Fee with respect
to each Loan Participation out of the interest portion of amounts collected by
the Loan Participation Servicer with respect to such Loan Participation;
provided, that any accrued and unpaid Servicing Fee may only be withheld from
future interest payments on the Loan Participation for which the unpaid
Servicing Fee accrued. Notwithstanding the foregoing, the Servicing Fee shall
only be retained by the Loan Participation Servicer in each month that the Loan
Participation Holder receives interest in full for such month in respect of the
Loan Participation for which the Servicing Fee would have been retained. The
Loan Participation Servicer shall be required to pay all expenses incurred by it
in connection with its servicing activities hereunder and shall not be entitled
to reimbursement therefor except as specified herein and in the Participation
Agreement.

Section 2.09.     Servicer Default.
(a)    Each of the following events shall constitute a servicer default (each, a
“Servicer Default”):
(i)    any default by Loan Participation Servicer as “Lead Lender” under the
Participation Agreement that remains unremedied within the timeframe(s)
specified therein; or
(ii)    failure on the part of the Loan Participation Servicer duly to observe
or perform in any material respect any of the covenants or agreements on the
part of the Loan Participation Servicer in this Servicing Agreement which
continues unremedied for a period of forty-five (45) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been received by the Loan Participation Servicer from the Loan
Participation Holder; or
(iii)    a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Loan Participation Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or
(iv)    consent by the Loan Participation Servicer to the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings relating to the
Loan Participation Servicer or to all or substantially all of its property; or
(v)    the Loan Participation Servicer’s admission in writing of its inability
to pay its debts generally as they become due, filing of a petition to invoke
any applicable insolvency or reorganization statute, making of an assignment for
the benefit of its creditors, or voluntarily suspending payment of its
obligations; or
(vi)    a court of competent jurisdiction shall have found that the Loan
Participation Servicer or any of its senior executive officers has committed an
act of civil fraud; or
(vii)    the Loan Participation Servicer or any of its principal officers shall
have been convicted of any criminal act related to the Loan Participation
Servicer’s lending or mortgage selling or servicing activities;
(viii)    the Loan Participation Servicer consummates a transaction that results
in a Change of Control; or
(ix)    the Loan Participation Servicer ceases to be in good standing under the
laws of its governing jurisdiction for a period of thirty (30) days following
notice thereof by any governmental authority having jurisdiction over such
determination.
(b)    Upon the occurrence of a Servicer Default, and so long as such Servicer
Default shall not have been remedied, the Loan Participation Holder may (a)
terminate all obligations and duties imposed upon the Loan Participation
Servicer under this Servicing Agreement, and (b) name and appoint a successor or
successors (including itself) to succeed to and assume all of such obligations
and duties of the Loan Participation Servicer. Such actions shall be effected by
notice in writing to the Loan Participation Servicer and shall become effective
upon receipt of such notice by the Loan Participation Servicer and the
acceptance of such appointment by such successor or successors.

Section 2.10.     Resignation and Termination of Loan Participation Servicer.
The Loan Participation Servicer may at any time resign and terminate its
obligations under this Servicing Agreement upon at least one hundred eighty
(180) days’ prior written notice to the Loan Participation Holder; provided,
however, that no such resignation or termination shall be effective until a
successor servicer reasonably acceptable to the Loan Participation Holder is
appointed (and accepts such appointment). Notwithstanding the foregoing, if a
successor servicer has not been appointed within two hundred seventy (270) days
following the delivery of a notice of resignation by the Loan Participation
Servicer, the Loan Participation Servicer may (but shall not be obligated to)
resign notwithstanding the lack of appointment of a successor.

Section 2.11.     Inspection Rights. The Loan Participation Servicer shall, upon
three (3) Business Days’ prior written request from the Loan Participation
Holder, during normal business hours, permit the Loan Participation Holder to
examine, inspect, and/or audit the servicing files and servicing controls which
relate to Loan Participations. These inspection rights shall extend to
representatives of the Farm Credit Administration (as the governmental authority
that regulates the Loan Participation Holder).

Section 2.12.     Limitation on Liability of the Loan Participation Servicer and
Others. Neither the Loan Participation Servicer nor any of the directors,
officers, employees or agents of the Loan Participation Servicer shall be under
any liability to the Loan Participation Holder for any action taken or for
refraining from the taking of any action in good faith and without gross
negligence pursuant to this Servicing Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Loan Participation
Servicer or any such Person against (i) any breach of warranties or
representations made herein or (ii) any liability which would otherwise be
imposed (A) by reason of willful misfeasance, bad faith or gross negligence in
the performance of duties hereunder or (B) by the terms of the Participation
Agreement. The Loan Participation Servicer and any director, officer, employee
or agent of the Loan Participation Servicer shall be indemnified by the Loan
Participation Holder and held harmless by the Loan Participation Holder against
any loss, liability or expense incurred in connection with any legal action
relating to this Servicing Agreement, the transactions contemplated hereby or
thereby, and the Loan Participation Servicer’s duties in connection therewith,
other than any unrecovered Servicing Fee related to any specific Loan
Participation(s) and any loss, liability or expense incurred (i) by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
hereunder or (ii) in accordance with the Participation Agreement.

Section 2.13.     Statements and Certificates to Loan Participation Holder.
(a)    Not later than one hundred twenty (120) days after the close of each
fiscal year of Loan Participation Servicer (or if such day is not a Business
Day, the next succeeding Business Day) beginning in 2020, the Loan Participation
Servicer shall deliver to the Loan Participation Holder an Annual Officer’s
Certificate for the prior calendar year. The Loan Participation Servicer shall
also provide such assertion letters and attestation reports as the Loan
Participation Holder may require to reasonably comply with applicable laws and
regulations, the form of which letters and reports shall be agreed upon between
the Loan Participation Holder and the Loan Participation Servicer. The Loan
Participation Servicer agrees to indemnify and hold harmless each of the Loan
Participation Holder, each person or entity, if any, who “controls” the Loan
Participation Holder within the meaning of the Securities Act of 1933, as
amended, and their respective officers and directors (collectively, the
“Indemnitees”) against any and all losses, damages, penalties, fines,
forfeitures, legal fees and related costs, judgments and any other costs, fees
and expenses that any Indemnitee may sustain arising out of third party claims
(including any criminal or civil action brought by a government agency or
department) based on the failure of the Loan Participation Servicer to deliver
or cause to be delivered when required the foregoing Annual Officer’s
Certificate or any material misstatement or material omission therein. If the
indemnification provided for herein is unavailable or insufficient to hold
harmless any Indemnitee, then the Loan Participation Servicer agrees that it
shall contribute to the amount paid or payable by the Indemnitee as a result of
the losses, claims, damages or liabilities of the Indemnitee in such proportion
as is appropriate to reflect the relative fault of the Indemnitee on the one
hand and the Loan Participation Servicer on the other.
(b)    Not later than the end of the Loan Participation Servicer’s first fiscal
quarter of each year (or if such day is not a Business Day, the next succeeding
Business Day) beginning in 2020, the Loan Participation Servicer shall deliver
to the Loan Participation Holder a copy of the report of independent accountants
with respect to the Loan Participation Servicer’s consolidated financial
statements for the preceding fiscal year.

ARTICLE II    
Representations and Warranties

Section 3.01.     Representations and Warranties of the Loan Participation
Servicer. The Loan Participation Servicer hereby represents and warrants as of
the date of this Servicing Agreement and each Sale Date as follows:
(a)    The Loan Participation Servicer is duly organized, validly existing and
in good standing under the laws governing its creation and existence and with
the requisite power and authority to conduct its business as it is currently
being conducted; the Loan Participation Servicer holds all licenses,
certificates and permits necessary for the conduct of its business as it is
currently being conducted and is or will be in compliance with the laws of each
state in which any Collateral is located to the extent necessary to ensure the
enforceability of each Participated Loan.
(b)    The Loan Participation Servicer has the requisite power and authority to
execute and deliver this Servicing Agreement, to service and administer all the
Loan Participations in accordance with the terms of this Servicing Agreement,
and to take all other actions and execute and deliver all other documents which
are requisite or pertinent to the transactions described in this Servicing
Agreement. The persons signing such documents and taking such actions on its
behalf have been duly authorized to do so and such documents and actions are
valid, legally binding and enforceable against the Loan Participation Servicer
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights and to general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).
(c)    The Loan Participation Servicer is not required to obtain any consents,
licenses, approvals or authorizations from, or registrations or declarations
with, any person, governmental authority, bureau or agency in connection with
the execution, delivery, performance, validity or enforceability of this
Servicing Agreement, except for such consents, licenses, approvals or
authorizations, or registrations or declarations, as shall have been obtained or
filed, as the case may be.
(d)    No action, suit or proceeding is pending or, to the best of the Loan
Participation Servicer’s knowledge, threatened against it that would prohibit it
from entering into this Servicing Agreement or performing its obligations under
this Servicing Agreement or, in the reasonable opinion of the Loan Participation
Servicer has a reasonable likelihood of resulting in a material adverse effect
on the transactions contemplated by this Servicing Agreement.
(e)    The Loan Participation Servicer is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default would reasonably be
expected to have consequences that would materially and adversely affect the
condition (financial or otherwise) or operations of the Loan Participation
Servicer or its respective properties or would reasonably be expected to have
consequences that would materially adversely affect the performance of the Loan
Participation Servicer hereunder.
(f)    The execution and delivery of this Servicing Agreement by the Loan
Participation Servicer and the performance and compliance with the terms of this
Servicing Agreement by the Loan Participation Servicer will not violate the
organizational and operational documents of the Loan Participation Servicer, or
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, or result in the material
breach of, any material contract, agreement or other instrument to which the
Loan Participation Servicer is a party or which may be applicable to the Loan
Participation Servicer, or any of its assets.
(g)    No Servicer Default has occurred and is continuing and no event or
circumstance has occurred or exists which, with notice or lapse of time or both,
would constitute a Servicer Default.

Section 3.02.     Representations and Warranties of the Loan Participation
Holder. The Loan Participation Holder hereby represents and warrants as of the
date of this Servicing Agreement and each Sale Date as follows:
(a)    The Loan Participation Holder is a corporation duly organized, validly
existing and in good standing under the laws governing its creation and
existence and with the requisite power and authority to conduct its business as
it is currently being conducted; the Loan Participation Holder holds all
licenses, certificates and permits necessary for the conduct of its business as
it is currently being conducted and is or will be in compliance with the laws of
each state in which any Collateral is located to the extent necessary to ensure
the enforceability of each Loan Participation.
(b)    The Loan Participation Holder has the requisite power and authority to
execute and deliver this Servicing Agreement and to take all other actions and
execute and deliver all other documents which are requisite or pertinent to the
transactions described in this Servicing Agreement. The persons signing such
documents and taking such actions on its behalf have been duly authorized to do
so and such documents and actions are valid, legally binding and enforceable
against the Loan Participation Holder in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
(c)    The Loan Participation Holder is not required to obtain any consents,
licenses, approvals or authorizations from, or registrations or declarations
with, any person, governmental authority, bureau or agency in connection with
the execution, delivery, performance, validity or enforceability of this
Servicing Agreement, except for such consents, licenses, approvals or
authorizations, or registrations or declarations, as shall have been obtained or
filed, as the case may be.
(d)    No action, suit or proceeding is pending or, to the best of the Loan
Participation Holder’s knowledge, threatened against it that would prohibit it
from entering into this Servicing Agreement or performing its obligations under
this Servicing Agreement or, in the reasonable opinion of the Loan Participation
Holder has a reasonable likelihood of resulting in a material adverse effect on
the transactions contemplated by this Servicing Agreement.
(e)    The Loan Participation Holder is not in default with respect to any order
or decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Loan Participation Holder or its
respective properties or would reasonably be expected to have consequences that
would materially adversely affect the performance of the Loan Participation
Holder hereunder.
(f)    The execution and delivery of this Servicing Agreement by the Loan
Participation Holder and the performance and compliance with the terms of this
Servicing Agreement by the Loan Participation Holder does not violate the
organizational and operational documents of the Loan Participation Holder, or
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, or result in the material
breach of, any material contract, agreement or other instrument to which the
Loan Participation Holder is a party or which may be applicable to the Loan
Participation Holder, or any of its assets.

Section 3.03.     Remedies for Breach of Representations and Warranties. Upon
discovery by any party hereto of a breach of any of the representations and
warranties set forth herein, such discovering party shall give prompt written
notice to the other party. It is understood and agreed by the parties hereto
that the representations and warranties set forth herein will continue in full
force and effect for the remaining life of all Loan Participations,
notwithstanding termination of this Servicing Agreement for any reason.

ARTICLE III    
Miscellaneous

Section 3.01.     Governing Law. The terms of this Servicing Agreement shall be
governed by, and construed in accordance with, federal law. To the extent
federal law incorporates state law, that state law shall be the laws of the
District of Columbia.

Section 3.02.     WAIVER OF JURY TRIAL. THE PARTIES HERETO EACH IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT, OR ANY OTHER THEORY).

Section 3.03.     Demands, Notices, Communications. All formal demands, notices
and communications by and between the Loan Participation Servicer, and Loan
Participation Holder shall be in writing and delivered in person or by an
overnight delivery service, in each case with proof of delivery, to the
following addresses (or such other address or location that each party may
deliver to the other in writing from time to time):
If to the Loan Participation Holder:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Attention of: Brian Brinch
Email:    bbrinch@farmermac.com
With a copy (which shall not constitute notice) to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Attention of: General Counsel
Email:    legal@farmermac.com
If to Loan Participation Servicer:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Attention: Senior Vice President & Chief Financial Officer
Email: Andrew.don@nrucfc.coop
With a copy (which shall not constitute notice) to:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Attention: Senior Vice President & General Counsel
Email: Roberta.aronson@nrucfc.coop


Any notice so delivered within the time prescribed in this Servicing Agreement
shall be conclusively presumed to have been duly given whether or not the
intended recipient receives such notice, provided, however, that the party
giving such notice has received proof of delivery.

Section 3.04.     Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Servicing Agreement shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Servicing Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Servicing
Agreement.

Section 3.05.     Amendment. This Servicing Agreement may be amended from time
to time or the provisions hereof may be waived or otherwise modified by the
parties hereto only by written agreement signed by the parties hereto.

Section 3.06.     Counterparts. This Servicing Agreement may be executed in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and such counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Servicing Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Servicing Agreement.

Section 3.07.     Authorized Officers. The manual or facsimile signature of any
individual appearing on this Servicing Agreement, or any document or certificate
issued pursuant to this Servicing Agreement, shall constitute conclusive
evidence that such individual is, in fact, authorized to execute such document,
notwithstanding that such authorization may have lapsed prior to the effective
date of such document.

Section 3.08.     Assignability. Except as provided in Section 2.10, this
Servicing Agreement shall not be assigned by either of the parties hereto
without the prior written consent of the other party. For purposes of this
Section only, it is agreed that delegation by the Loan Participation Servicer
permitted pursuant to one or more subservicers shall not be deemed an attempted
assignment or transfer of servicing prohibited by this Servicing Agreement. Any
attempted assignment or transfer contrary to the provisions of this Section
shall be null, void, and of no force or effect.


[SIGNATURES FOLLOW ON NEXT PAGE]






--------------------------------------------------------------------------------


Exhibit 10.2    


IN WITNESS WHEREOF, the parties hereto hereby execute this Servicing Agreement
as of the day and year first above written.
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, as Loan Participation Holder






By: /s/ Brian Brinch
Name: Brian Brinch
Title: SVP – Rural Infrastructure






NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as Loan Participation
Servicer






By: /s/ J. Andrew Don
Name: J. Andrew Don
Title: Senior Vice President and
Chief Financial Officer




 






--------------------------------------------------------------------------------


Exhibit 10.2    


EXHIBIT A
ANNUAL OFFICER’S CERTIFICATE (FORM)
I, [name of certifying individual], a duly elected and acting officer of
National Rural Utilities Cooperative Finance Corporation (the “Loan
Participation Servicer”), certify pursuant to the Loan Participation Servicing
Agreement dated as of February 3, 2020 (as it may be amended from time to time,
the “Servicing Agreement”) between the Loan Participation Servicer and Federal
Agricultural Mortgage Corporation (“Farmer Mac”) to Farmer Mac and each person
or entity, if any, who “controls” Farmer Mac within the meaning of the
Securities Act of 1933, as amended, and their respective officers and directors,
with respect to the calendar year immediately preceding the date of this
Certificate (the “Relevant Year”), as follows:


1.    I am responsible for reviewing the activities performed by the Loan
Participation Servicer under the Servicing Agreement during the Relevant Year.
2.    Based upon the review required by the Servicing Agreement and except as
disclosed in this Officer’s Certificate or in any accountants’ statement
provided pursuant to the Servicing Agreement, to the best of my knowledge, the
Loan Participation Servicer has fulfilled all of its obligations under the
Servicing Agreement throughout the Relevant Year.
3.    The Loan Participation Servicer has a comprehensive disaster recovery and
business continuity plan that includes the following elements:
(a)    duplication of the Servicer’s production information systems at an
off-site facility coupled with an extensive business recovery plan to utilize
those remote systems;


(b)    replication of the Loan Participation Servicer’s production data in real
time to the recovery site;


(c)    processes for each of the Loan Participation Servicer’s operating groups
to conduct business with a view to minimizing disruption for customers;


(d)    periodic disaster recovery exercises that include both the information
technology group and business areas;


(e)    contracts with an external vendor for facilities to house the Loan
Participation Servicer’s backup systems as well as office space and related
office equipment; and


(f)    backups are copied and stored at an off-site storage location managed by
an external vendor.


4.    With respect to the Collateral, except as identified in writing to Farmer
Mac, the Loan Participation Servicer has received no notification of a
delinquency in the payment of any premiums, assessments, taxes or other charges
that may become liens having precedence over the related Collateral.




--------------------------------------------------------------------------------

Exhibit 10.2    




5.    For purposes of this Officer’s Certificate, “Relevant Information” means
the information included herein for the Relevant Year and the information in all
Distribution Reports provided by the Loan Participation Servicer pursuant to
Section 2.05 of the Servicing Agreement during the Relevant Year. To the best of
my knowledge, the Relevant Information, taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein which is necessary to make the statements made therein, in
light of the circumstances under which such statements were made, not misleading
as of the last day of the Relevant Year.
DATED as of _______________.




    


Name:


Title:









--------------------------------------------------------------------------------


Exhibit 10.2    


EXHIBIT B
DISTRIBUTION REPORT (FORM)
(Attached behind this page)




--------------------------------------------------------------------------------

Exhibit 10.2    




Distribution Report


Coop ID
NCSC Loan Num
Scheduled Payment Date
Beginning Balance
Scheduled Principal Payment during remittance period
Unscheduled Principal Payment during remittance period
Ending Actual Balance
Ending Scheduled Balance
 
 
 
 
 
 
 
 



Final Payoff Date
Unscheduled Principal Payment date
Payment Date
Index Rate
Margin
Index Type
Note Rate
CFC Servicing Fee
 
 
 
 
 
 
 
 



Net Rate to Farmer Mac
CFC Servicing Amount
Last Interest Paid To Date
Next Due Date
Next Interest Reset Date
Sale Date
Maturity Date
Total P&I Payment
 
 
 
 
 
 
 
 



Prepayment Penalty Amount
Accrual Method
Previous Month Unpaid Net Interest
Interest Accrual During Reporting Period
Interest Payment
Current Month Unpaid Net Interest
 Days Accrued
Delinquency Code
 
 
 
 
 
 
 
 






EXHIBIT C
LOAN SETUP FILE (FORM)
(Attached behind this page)


 
Set Up File
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Seller Name
Coop ID
Coop Name
NCSC Loan Num
Facility Type
Loan Amount
Sale Date
Final Payment Date
Maturity Date
Amortization End Date
Servicing Fee (bps)
Payment Frequency
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Next Payment Date
Interest Rate Term
Remaining Loan Term
Remaining Amort Term
Org Class
Effective Date
Servicing Adjusted Rate
Secured / Unsecured
 
 
 
 
 
 
 
 






EXHIBIT D
PORTFOLIO FINANCIAL DATA REPORT (FORM)
(Attached behind this page)


Financial Data




CoopID
LegalName
TodaysDate
year
OrganizationType
OrgClass
 
 
 
 
 
 



DeprAmortExpYTD
TaxesYearToDate
InterestOnLTDebtYTD
OperatingMarginsYTD
InterestIncomeYTD
GTCapitalCreditsYTD
 
 
 
 
 
 



OtherCapCredPatDivYTD
NetPatCapOrMarginsYTD
InvestAssocOrgPatcap_f12
TotAssetsOtherDebits_f12
TotMarginsEquities_f12
TotalLongTermDebt_f12
 
 
 
 
 
 



CurrentMaturitiesLtd_f12
CurrentMatLtdRuralDevl_f12
CurrentMatCapLeases_f12
TotalCapacity
TotPurchPowerNetEnergy
TotalSalesNetEnergy
 
 
 
 
 
 



LTDGrandTotal
RentalThisYearTotal
Modified DSC (MDSC)
Equity as a % of Assets
Construction Work-in-Progress as a % of Total Utility Plant
Name Plate Generating Capacity Owned (MW)
 
 
 
 
 
 



Total Sales (MWh)
FMGTFinalEBITDA
FMGTFinalTotalDebt
FMGTOpExOpRev
FMGTFinalDebtToFinalEBITDA
FinEquitytoTotalCap
 
 
 
 
 
 









--------------------------------------------------------------------------------


Exhibit 10.2    


EXHIBIT E
PORTFOLIO RISK RATING REPORT (FORM)
(Attached behind this page)




--------------------------------------------------------------------------------

Exhibit 10.2    






Risk Rating Report
 
 
 
 
 
 
 
Coop ID
borrower_risk_rating
facility_risk_rating
CPED
 
 
 
 









--------------------------------------------------------------------------------


Exhibit 10.2    


EXHIBIT F
DEFAULTED LOAN REPORT (FORM)
(Attached behind this page)





--------------------------------------------------------------------------------

Exhibit 10.2    






Defaulted Loan Report


Coop ID
Borrower Name
Loan No.
Due Date
Remedial Measures
 
 
 
 
 



 





